DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10-13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,731,693 to Sakashita et al.
Re-claim 1, Sakashita et al. discloses a method of controlling a brake system, comprising: moving an actuator 30 towards a retracted position (i.e. release position or condition, see figures 5 and 6, in particular steps 11-14, 26 and 22); activating a timer (such as at step 14); monitoring a motor characteristic of a motor 33 (such as at step 26, i.e. the motor current) and monitoring the timer; determining the actuator 30 has reached the retracted position (when distal end 32 impacts flange 31A, see column 18 lines 20-36) after the timer meets or exceeds a predetermined time threshold (this occurs as step 14, the threshold value is T11) before the motor characteristic has reached or exceeded a predetermined motor characteristic threshold (such as A13, see figures 6 and 7).  As seen in figure 7, the motor characteristic occurs later in time than the time threshold.
Re-claim 5, the motor characteristic is a current draw by the motor.
Re-claim 6, the actuator comprises a spindle 31 and a nut 32, when in the retracted position, a trailing end of the nut 32 contacts the spindle 31 at flange 31A.
Re-claim 7, the predetermined time threshold changes over time.  A fluid pressure level present in the cylinder affects the time threshold, see column 18 lines 36-39.
Re-claim 10, the actuator is a lead screw 31.
Re-claim 11, Sakashita et al. disclose a method comprising: releasing a brake force of a brake system (i.e. retraction process), the brake system comprises a motor 33 and an actuator 30, wherein during the releasing, the motor moves the actuator into a retracted position; activating a timer (step 14); during the releasing, monitoring a motor characteristic (step 26, i.e. current) of the motor and monitoring the timer; wherein during the monitoring step, if the timer meets or exceeds a predetermined time threshold (A11) before the motor characteristic has reached or exceeded a predetermined motor characteristic threshold (A13), then determining the actuator has reached the retracted position (see figure 7).
Re-claim 12, before the activating step, the method comprises waiting for a trigger(such as activation of switch 18, see column 12 lines 36-40), the trigger comprises a step performed by a user or technician, and after the waiting step, the method comprises turning the motor ON and moving the actuator towards the retracted position. 
Re-claim 13, the method comprises changing the predetermined time threshold over time (for instance see column 18 lines 36-39), the actuator comprises a spindle 31 and a nut 32, and in the retracted position, a trailing end of the nut is in contact with the spindle (as at flange 31A).
Re-claim 16, Sakashita et al. discloses a method, the method comprising: identifying a trigger; activating the motor after the identifying step, and then performing a service release operation where the spindle is rotated causing the nut to move; wherein during the performing step, the method comprises determining that an inrush current to the motor is satisfied and determining one or more release criteria are satisfied before the method determines that the actuator is in a retracted position.  The subject matter in the preamble that follows “of controlling” is interpreted as functional. 
Re-claim 17, the method comprises activating a timer (step 14); and during the service release operation, the method comprises monitoring the timer; wherein during the monitoring step, if the timer meets or exceeds a predetermined time threshold (A11) 29Docket No.: 1356.230USC1 (1805)before a release criteria is satisfied (motor current value exceeding threshold A13), then determining the actuator has reached the retracted position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. in view of US 2017/03566514 A1 to Kim.
Re-claims 8, 9 and 14, Sakashita et al. fail to teach the nut comprising a projection at the trailing end for contacting the spindle. 
Kim teaches a spindle and nut actuator comprising a nut stop 259 as a projection (see figure 6) that contacts a spindle stop (see projection 258) when the actuator has reached a retracted position (see paragraph 65 lines 1-4).  This provides a set retraction position for the nut relative to the spindle, thereby preventing damage between the nut and spindle threads.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the nut of Sakashita et al. with a projection stop as taught by Kim, so as to provide a mechanical stop for the nut relative to the spindle.
Re-claim 15, the actuator is a lead screw.
Allowable Subject Matter
Claims 2-4 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Suzuki and Sussek each teach a brake actuator control routine.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
July 22, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657